Title: To Thomas Jefferson from Henry Dearborn, 6 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     
                        6 Jan 1809
                     
                  
                  I had neglected to put Col Smith of S. Carolina, into the list which I presented to you this day, he is highly recommended as an old revolutionary Officer of great merit & sound principles with this I send his name, for appointment. 
                  yours respectfuly
                  
                     H Dearborn 
                     
                  
               